Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The copy of JP 2013242033 provided by Applicant was not complete and missing pages.  The document has been crossed off the IDS filed 2/16/22, however a complete copy of the document is attached to this action and cited on the attached PTO-892, no additional action is required by Applicant.

Claims 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a sealing element that includes two seal lip, each with two sealing edges, one edge directed radially inward and lying on the centrifugal disc and the other edge directed axially outward and lying on the centrifugal disc for both sealing lips and the second lip is radially outside of the first seal lip.  While seal lips with two contact edges are known and the newly cited document JP 2013242033 shows a seal with two separate sealing regions for concentric seal lips the combination set forth by Applicant is requiring two seal lips both with two contact edges positioned arranged radially relative to one another and all contact points/edges lying on the same disc.  The prior art of record does not teach nor render obvious stacking of these particular seal lips in this configuration, commonly the two point/edge contact seals lie on the radially inner most point of the seal assembly and other single point contact seals are arranged radially outward therefrom.  Sticking these types of seals would not be obvious in light of the collective prior art without hindsight reconstruction of Applicant’s inventive feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656